Citation Nr: 1034341	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated at 50 percent.  

2.  Entitlement a total disability rating for compensation based 
on individual unemployability (TDIU) prior to May 2009.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1973 to 
April 1975, and from March 1983 to April 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, sent 
under cover letter from the RO in Buffalo, New York.  

The Veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge, sitting at the RO in May 2010.  A 
transcript of the hearing is associated with the claims file.  
Prior to the hearing, the Veteran submitted additional medical 
evidence, and waived his right to have that evidence considered 
by the RO.

The issue of entitlement to TDIU prior to May 2009 is addressed 
in the REMAND portion of the decision below and is therein 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2008 pre rating letter, the RO notified the Veteran 
of the evidence needed to substantiate his claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the October 2008 letter.

Recent caselaw also indicates that a hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when the record is missing any evidence 
on that issue or when the testimony at the hearing raises an 
issue for which there is no evidence in the record.  See Bryant 
v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2009).  
The hearing officer also must suggest the submission of evidence 
when testimony during the hearing indicates that it exists (or 
could be reduced to writing) but is not of record.  Here, during 
the hearing, the Veteran's symptomatology was discussed in 
detail, and testimony concerning his level of impairment was 
elicited.  Such actions supplement the VCAA and comply with 
38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records, as well as the records of the Social Security 
Administration's (SSA's) disability determination.  

In addition, the Veteran was afforded a VA examination in 
December 2008.  This examination was adequate because it was 
performed by a medical professional based on a review of claims 
file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings applies under a 
particular Diagnostic Code (DC), the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

In the process of evaluating a mental disorder, VA is required to 
consider a number of pertinent factors, such as the frequency, 
severity, and duration of a veteran's psychiatric symptoms.  See 
38 C.F.R. § 4.126.  After consideration of these factors, and 
based on all the evidence of record that bears on occupational 
and social impairment, VA must assign a disability rating that 
most closely reflects the level of social and occupational 
impairment a veteran is suffering.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 
38 C.F.R. § 4.130.  By establishing one general formula to be 
used in rating more than 30 mental disorders, there can be no 
doubt that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over-inclusive.  

The Secretary's use of the phrase "such symptoms as," followed by 
a list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  This construction is not inconsistent 
with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See38 C.F.R. § 4.126.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In an August 2006 rating decision, the RO granted service 
connection and assigned a 30 percent rating for PTSD, pursuant to 
Diagnostic Code 9411, effective March 30, 2006.  A September 2007 
rating decision subsequently granted a higher rating of 50 
percent, effective March 30, 2006.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities pertinent to this appeal:  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70% Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

After reviewing the evidence, the Board has determined that a 70 
percent rating is appropriate in this case, as the symptomatology 
more closely approximates the criteria for such a rating than it 
does the criteria for a 50 percent rating.  In so finding, the 
Board finds of primary significance, the report of VA examination 
in December 2008, which reveals the examiner's opinion that 
recent outpatient notes are indicative of an exacerbation of 
stress-related symptoms, resulting in the Veteran taking 
disability retirement.  The Veteran was examined by the same 
individual who conducted an August 2006 examination.  The 
examiner noted that, when he last saw the Veteran, his symptoms 
were moderate to severe; however, at the time of the December 
2008 examination, they were severe.  The Veteran reported a 
significant increase in his symptoms due to work-related stress.  
His level of personal and social adjustment was found to be 
severely impaired.  He had marked trouble enjoying activities, 
particularly social activities, marked anger and irritability.  
The quality of his life was found to be severely disrupted.  The 
Veteran was found to be totally disabled as far as his work 
functioning is concerned.  He would not be able to maintain any 
semblance of behavioral or emotional stability in a work 
situation.  He would have marked difficulty carrying out even 
simple work-related tasks in a reliable and consistent manner. 

Similarly, a May 2010 note from a VA psychiatrist states that the 
Veteran's symptoms worsened during conflicts with coworkers, 
especially regarding problems controlling anger and trusting 
people.

Also significant, the Veteran was found by the December 2008 
examiner to have severe social anxiety and related social 
avoidance.  He was extremely uncomfortable and distressed in 
crowds.  He was markedly hypervigilant.  He preferred not to 
engage in any social situation.  There was also evidence of 
marked emotional detachment and psychic numbing with some 
isolation from others.  He was found to experience panic attacks, 
and to be quite hypervigilant at home.  It was noted that he 
makes frequent checks of windows and doors; he is quite jumpy; if 
someone comes up behind him, he will react quite defensively and 
have a startle response.  The Veteran reported on his VA Form 9 
that, he started having panic attacks when he would go to work or 
go to doctors appointments.

This Veteran was also found to have ongoing and potentially 
severe problems with his anger.  He was noted to have a marked 
increase and angry and addictive thoughts.  He became worried 
that, at some point, his anger would get the better of him.  He 
reported on his VA Form 9 that, for four months before he stopped 
working, all he could think about was hurting some people at 
work.  He also reported that, since he left work, he had had four 
to five bouts with suicidal thoughts. 

The December 2008 examiner also noted evidence of a major 
depression including a sustained low mood state of moderate 
severity along with pervasive symptoms of negativity, pessimism 
and despair.  Decreased energy and motivation were also noted, as 
was marked distress, including excessive worry, brooding and 
rumination.  The Veteran was found to be constantly thinking at a 
catastrophic level.  Although the Veteran was found not to be 
suicidal or homicidal, his functioning was found to be severely 
impaired due to his psychiatric problems.  His symptoms were 
found to be severe and very disruptive in all aspects of his 
function.

While a 70 percent rating is warranted, the Board has determined 
that the criteria for a 100 percent rating for PTSD are not more 
nearly approximated than those for the 70 percent level.  Here, 
such symptomatology is not more nearly approximated than 
symptomatology consistent with the 70 percent level.  

Significant to this finding, regarding symptomatology such as 
gross impairment in thought processes or communication, the 
December 2008 examiner found the Veteran's speech to be somewhat 
pressured, but he was otherwise relevant and coherent.  The 
Veteran answered all questions appropriately.  His thought 
processes were rational and goal directed.  VA outpatient notes 
in January 2009 and May 2009 reveal speech of regular rate and 
rhythm.  

Regarding, symptomatology such as persistent delusions or 
hallucinations, the December 2008 examiner found no evidence of 
hallucinations, delusions, specific obsessions, compulsions, 
phobias, or ritualistic behaviors.  VA outpatient notes in August 
2008, October 2008, January 2009, May 2009, and September 2009 
also reveal no delusions or hallucinations.

Regarding symptomatology such as grossly inappropriate behavior, 
the December 2008 examiner found that attitudes and behaviors 
were generally within normal limits, noting that he can manage 
funds in his own best interest; he can drive a car;  he can 
perform simple household chores.  

Regarding symptomatology such as persistent danger of hurting 
self or others, with the Veteran has been found to be angry and 
irritable, the December 2008 examiner found that he was neither 
suicidal nor homicidal.  Similarly, VA outpatient notes in August 
2008, October 2008, January 2009, May 2009, and September 2009 
reveal no thoughts of hurting himself or anyone else.  While the 
Veteran has described thoughts of hurting his coworkers, this was 
specifically related to his work environment, to which he is no 
longer exposed.  Thus, any danger is not persistent.

Regarding an intermittent inability to perform activities of 
daily living (including maintenance of minimal personal hygiene), 
the December 2008 examiner found that he was able to care for his 
personal needs and person grooming.  Appearance was generally 
within normal limits.  Hygiene and grooming were good.  A VA 
outpatient note in January 2009 also reveals that hygiene and 
grooming were good. 

Regarding disorientation to time or place, the December 2008 
examiner found that he was oriented times 3.  VA outpatient notes 
in August 2008, October 2008, January 2009, May 2009, and 
September 2009 reveal that the Veteran was oriented to time, 
place and person. 

Regarding memory loss for names of close relatives, own 
occupation or own name, the December 2008 examiner noted that, 
during the interview, he did struggle somewhat with simple tasks 
of short-term memory and concentration which were likely due to 
the distress he was experiencing.  He also reported recurring 
disruptions in his focus and concentration due to what presents 
as constant distress.  However, such symptoms do not approach the 
type and degree contemplated.  

The Board also notes that the December 2008 examiner assigned a 
GAF score of 46.  Global Assessment of Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].  

A GAF score of from 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
This appears to be consistent with the criteria for a 70 percent 
rating, but does not suggest total occupational and social 
impairment.  

A GAF score of 52 was assigned in September 2009, May 2009, 
January 2009, and October 2008.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  

While lower GAF scores were recorded just prior to the current 
claim, during the period on appeal, the GAF scores assigned have 
generally been in the 50 to 55 range.  Combined with the score of 
46 assigned in December 2008, these scores are consistent with a 
70 percent rating.  

In sum, the Veteran's demonstrated symptomatology supports the 
assignment of a 70 percent rating.  However, such symptomatology 
does not more closely approximate the criteria for a 100 percent 
rating than it does for a 70 percent rating.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the assignment of a 
rating higher than 70 percent, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on clinical 
evaluation.  Significantly, the rating criteria include higher 
ratings where symptomatology of the appropriate degree is 
demonstrated.  


ORDER

A disability rating of 70 percent for PTSD is granted subject to 
the controlling regulation applicable to the payment of monetary 
benefits.  


REMAND

In an August 2009 decision, the RO granted a TDIU, effective May 
4, 2009.  On a May 2010 VA Form 21-4138, the Veteran's 
representative stated that, "The Veteran wants to clarify that 
his hearing includes a review of the TDIU effective date if he is 
increased from 50% disability rating for PTSD, but not granted a 
100% disability rating for this condition."  In light of the 
Board's decision above, the Board interprets this as a 
disagreement with the effective date for TDIU.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement is 
filed, but a statement of the case has not been issued, the Board 
must remand the claim to agency of original jurisdiction to 
direct that a statement of the case be issued.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to 
the issue of entitlement to total disability 
rating based on individual unemployability 
due to service connected disabilities prior 
to May 2009.

The AOJ should determine the Veteran's last 
day of employment and the use of sick leave 
in the two years prior to termination of 
employment.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


